WHITING, J.
[1,2] Plaintiff sued to recover the reasonable value of labor and material furnished 'by his assignors in the improvement of certain rooms of a building owned by defendant. This cause is before us upon an appeal from a judgment in favor of plaintiff and from an order denying a new -trial The trial court submitted to the jury but one question, the reasonable value of the labor and material furnished; thus taking from the jury an issue made by the pleading’s, the liability of defendant for any of such work or material. The appellant assigns as error the taking of such issue from the jury, and he contends there is no evidence sufficient to show that defendant was liable for the work done and material furnished. Plaintiff’s assignors were employed to do this work by two of the tenants of such building. These ■tenants occupied separate rooms. One of these tenants testified that she was expressly authorized to employ these patties to do the work done on the rooms occupied by her. Plaintiff testified that defendant admitted to him that he had authorized these tenants to -have work dione, but did not suppose they would have so much done. The above testimony was not disputed. The *372claim that there was no evidence sufficient to show defendant liable is not well founded. Another question would be presented if appellant had excepted to the court’s taking the issue of liability from the jury and hadi based such exception upon the ground that, at least as to the work done on the rooms of the second tenant, appellant’s liability rests upon the uncorroborated ■testimony of a party to the action. Appellant contends that, under the evidence, the verdict was' excessive. The verdict was in accord with respondent’s own testimony, which testimony the jury were at liberty to believe even though there was other evidence upon which a verdict for a lesser amount might have ’been based.
[3] Appellant contends that respondent was not the owner of the claim — 'that such a claim, could not be assigned by a partnership to one of its members even though, as in this case, such assignment was in writing. This contention is without merit.
Other matters are assigned, but none meriting separate notice. The record presents no reversible error.
The Judgment and order appealed from are affirmed.